         Case 3:19-cv-07518-RS Document 28 Filed 09/02/20 Page 1 of 4



 1   M. Benjamin Eichenberg (Bar No. 270893)
     Nicole C. Sasaki (Bar No. 298736)
 2   SAN FRANCISCO BAYKEEPER
     1736 Franklin Street, Suite 800
 3   Oakland, California 94612
     Telephone: (510) 735-9700
 4   Facsimile: (510) 735-9160
     Email: chris@baykeeper.org
 5   Email: ben@baykeeper.org
     Email: nicole@baykeeper.org
 6
     Attorneys for Plaintiff
 7   SAN FRANCISCO BAYKEEPER
 8   Molly Coyne (Bar No. 312914)
     PAUL HASTINGS, LLP
 9   101 California St., 48th Floor
     San Francisco, California 94111
10   Telephone: (415) 856-7000
     Facsimile: (415) 856-7100
11   Email: mollycoyne@paulhastings.com
12   Attorney for Defendants
     Air Products Manufacturing Corporation; and Air
13   Products and Chemicals, Inc.
14

15                                 UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18

19   SAN FRANCISCO BAYKEEPER, a non-                   Case No. 3:19-cv-07518-RS
     profit corporation,
20                                                     STIPULATION TO EXTEND TIME TO
                      Plaintiff,                       RESPOND TO COMPLAINT AND TO
21                                                     CONTINUE INITIAL CASE
            vs.                                        MANAGEMENT CONFERENCE;
22                                                     ORDER
     AIR PRODUCTS MANUFACTURING
23   CORPORATION; and AIR PRODUCTS AND
     CHEMICALS, INC.,
24
                      Defendants.
25

26

27

28
                                                             STIPULATION AND ORDER TO EXTEND
     Case No. 3:19-cv-07518-NC                                DEFENDANT’S TIME TO RESPOND TO
                                                                                  COMPLAINT
         Case 3:19-cv-07518-RS Document 28 Filed 09/02/20 Page 2 of 4



 1          Pursuant to Civil Local Rule 7-12, the parties, Plaintiff, San Francisco Baykeeper, and
 2   Defendants, Air Products and Chemicals, Inc., and Air Products Manufacturing Corporation
 3   (collectively, “Defendants”), by and through their respective counsel, stipulate and request that
 4   the court enter an order extending defendant’s time to file an answer or other responsive pleading
 5   by 25 days. The parties state as follows:
 6          1.      Plaintiff filed its complaint on November 14, 2019.
 7          2.      On January 6, 2020, Defendants received by certified mail a copy of the summons
 8   and the complaint, making March 6, 2020, the deadline for Defendants to answer or otherwise
 9   respond to the complaint.
10          3.      On January 21, 2020, based upon the parties’ belief that an early settlement in the
11   matter was possible, the parties filed a Stipulation to Extend Time to Respond to Complaint and
12   to continue the Initial Case Management Conference. ECF 7. The parties agreed that the initial
13   case management conference would be continued from February 19, 2020 to April 20, 2020 and
14   the deadline for Defendants to answer or otherwise respond to the complaint would be continued
15   to May 5, 2020. The stipulation was granted by Judge Nathanael Cousins on January 1, 2020.
16          4.      On January 23, 2020, the case was reassigned to Judge Richard Seeborg. On
17   January 27, 2020, Judge Seeborg rescheduled the initial case management conference for 10:00
18   AM on April 23, 2020. ECF No. 14.
19          5.      On April 8, 2020, the parties filed their Second Stipulation to Extend Time to
20   Respond to Complaint and to Continue the Initial Case Management Conference. On April 13,
21   2020, Judge Seeborg rescheduled the initial case management conference for 10:00 AM on July
22   23, 2020, and set the deadline to respond to the complaint to August 3, 2020. ECF No. 21.
23          6.      On July 9, 2020, the parties filed their Third Stipulation to Extend Time to
24   Respond to Complaint and to Continue the Initial Case Management Conference. On July 9,
25   2020, Judge Seeborg rescheduled the initial case management conference for 10:00 AM on
26   September 24, 2020, and set the deadline to respond to the complaint to September 17, 2020.
27   ECF No. 25.
28
                                                                  STIPULATION AND ORDER TO EXTEND
     Case No. 3:19-cv-07518-RS                       -2-           DEFENDANT’S TIME TO RESPOND TO
                                                                                       COMPLAINT
         Case 3:19-cv-07518-RS Document 28 Filed 09/02/20 Page 3 of 4



 1          7.      The parties have since conferred extensively and are very close to reaching a
 2   resolution. However, the parties require additional time to finalize their settlement.
 3          8.      The parties do not wish to incur further fees in preparing or opposing dispositive
 4   motions at this time given the imminence of settlement, and do not wish to cause the Court to use
 5   its time in considering motions that may be obviated by an early settlement. In an effort to resolve
 6   this matter without further litigation, the parties desire to continue negotiating in good faith to
 7   resolve the remaining issues and anticipate reaching a final settlement in this action within an
 8   additional twenty-five (25) days.
 9          9.      Plaintiff and Defendants are therefore in agreement that Defendants’ date to file an
10   Answer or other pleading responsive to the Complaint be extended by approximately 25 days, to
11   October 12, 2020.
12          10.     By Order dated July 9, 2020, the Court set an initial case management conference
13   at 10:00 AM on September 24, 2020. ECF No. 25. The parties further stipulate to continue the
14   initial case management conference from September 24 to October 19, 2020, or as soon thereafter
15   as the Court is available.
16                  (a) Further deadlines shall correspond to the new Case Management Conference
17                       date, such that: The Parties’ ADR certifications and stipulations to ADR
18                       process or notices of need for an ADR phone conference shall be due one week
19                       before the Case Management Conference.
20                  (b) The Parties’ Rule 26(f) Report and Joint Case Management Statement shall be
21                       due one week before the Case Management Conference.
22          11.     This change will not alter the date of any other event or deadline already fixed by
23   Court order, other than the date of the initial case management conference.
24          THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiff and Defendants
25   that Defendants will have until October 12, 2020 to respond to Plaintiff’s complaint. The parties
26   further respectfully request that the initial case management conference be continued to October
27   19, 2020.
28
                                                                    STIPULATION AND ORDER TO EXTEND
     Case No. 3:19-cv-07518-RS                        -3-            DEFENDANT’S TIME TO RESPOND TO
                                                                                         COMPLAINT
         Case 3:19-cv-07518-RS Document 28 Filed 09/02/20 Page 4 of 4



 1
     SO STIPULATED                                      Respectfully submitted,
 2
     DATED: September 2, 2020                           SAN FRANCISCO BAYKEEPER
 3

 4
                                                        By:        /s/ M. Benjamin Eichenberg
 5                                                                    M. Benjamin Eichenberg
 6                                                      Attorney for Plaintiff
                                                        San Francisco Baykeeper
 7
     DATED: September 2, 2020                           PAUL HASTINGS LLP
 8

 9
                                                        By:/s/ Molly Coyne
10                                                                        Molly Coyne
11                                                      Attorney for Defendants
                                                        Air Products Manufacturing Corporation; and
12                                                      Air Products and Chemicals, Inc.
13
                                           ECF ATTESTATION
14
     In accordance with Civil Local Rule 5(i)(3), I, Molly Coyne, attest that I have obtained
15
     concurrence in the filing of this document from the other signatory listed here.
16
                                                  ORDER
17
     PURSUANT TO STIPULATION, IT IS SO ORDERED. Defendants are to answer or otherwise
18
     respond to Plaintiff’s complaint by October 12, 2020. The initial case management conference
19
     will be held on October 22, 2020 at 10:00 AM. The parties shall file a joint case management
20
     statement seven days prior to the conference. All parties shall appear telephonically and must
21
     contact Court Conference at (866) 582-6878 at least one week prior to the Conference to arrange
22
     their participation.
23

24

25
                       2 2020
     DATED: September ___,                              By:
26                                                                    Hon. Richard Seeborg
                                                                 United States District Court Judge
27

28
                                                                  STIPULATION AND ORDER TO EXTEND
     Case No. 3:19-cv-07518-RS                       -4-           DEFENDANT’S TIME TO RESPOND TO
                                                                                       COMPLAINT
